Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the Appeal Brief filed on 04/18/2022, PROSECUTION IS HEREBY REOPENED. Rejections are set forth below.  This office action is non final.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664                                                                                                                                                                                                        

Response to Arguments
	Applicant’s argument regarding McGill not teaching claim 24’s limitations of “exceeding the threshold level.” Is found persuasive.  In light of this, the rejection under U.S.C. 102 has been removed.  However, in light of further consideration, it is considered that McGill’s teaching of a deviation level that is functionally very similar to a driver authority level establishes a case for obviousness of the missing limitation for a rejection under U.S.C. 103.  Please refer to the rejection below.
	Applicant’s argument that McGill and Farhat teach away from each other and are therefore un-combinable in claims they are combined in is found unpersuasive.  As stated previously in an advisory action, both inventions are directed towards blending commands and determining how to do so in order to ensure comfort and safety.  While McGill may teach a different application or determination for the blending, it does not teach away.  McGill’s use of blending commands could easily be modified to mostly ignore commands that are similar to the autonomous commands.  McGill does not discredit, criticize, or discourage the applicant’s determinations, and merely teaches another application for the blending.  According to MPEP 2145, X, D1 “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed.”  McGill provides a system in which autonomous commands are blended together in consideration of some standard (a deviation score instead of an authority level, although they perform very similar roles).  Farhat teaches the application of greater forces/torques/angles leading to a cancelation of autonomous driving, and assuming more control for a manual driver.  While Farhat teaches a different application of when to allow the user to drive and when not to, there is no reason the general principle of “a driver making strong forces on the steering wheel may want to assume control” is totally incompatible with McGill.  Indeed, one of ordinary skill in the art could look at the two together, and create a different application for McGill’s device.  McGill’s application suits a situation where a driver is less trustworthy, and the autonomous system is more trusted with control of the vehicle.  However, in a situation where the driver is trusted more as a skilled pilot than the autonomous system, it would be obvious to give them control when they strongly try to change direction, and consider minor forces to the wheel as accidental.  Additionally, claims 1, 23, and 24 are product claims. Products can easily be changed to different applications much more simply and reasonably than other types of claims.  Products can be operated in different ways, depending on the user using them.  In summation, the argument is found unpersuasive because one of ordinary skill in the art would expect to find other useful applications to McGill’s use of blending autonomous and manual commands, especially with experimentation in regards to when to allow the driver more control and the vehicle more control.  Farhat’s interpretation is perfectly combinable with McGill to reach the applicant’s particular application of this blending.
	The argument that the previous rejection under U.S.C. 103 for claims 13, and 15-17 fail to assert where “the specific amount of force applied by the manipulation device is counteractive to a force applied by the driver to the steering interface” is found unpersuasive.  The rejection cites: “([0019], [0021].  Rawlings can apply feedback for the wheel positions through the steering wheel, and when the vehicle is fully autonomous, and the wheel is desired at a particular position, then a force counteractive the a user force can be used to keep the wheel in that position.)”  Paragraph 19 particularly cites “For example, a small amount of current may be provided to the motor, which maintains the steering wheel at a particular position, and, if a user attempts to rotate the steering wheel, a larger current is provided to the motor that creates a counter torque (e.g. resistance), against the user’s force, to maintain the steering wheel in the same position.”  Rawlings sites that in response to a force applied by a driver that the device can apply a force to keep the steering wheel in the same position.  Because Force = Mass x Acceleration, if the wheel stays in the same position, the acceleration must be zero.  If the acceleration is zero, the total force must be zero.  If the total force is zero, then the counter force specifically counteracts the user force.  The rejection below has been updated for clarity.  In general, if a force is designed to counteract another force such that the object the forces are acting upon remains stationary, it would heavily indicate the forces are equal but opposite.  Additionally, the assertion that Rawlings does not teach a counteractive force when the user is allowed to intervene is found unpersuasive.  According to paragraph 21, “For example, the motor may be activated to provide torque feedback to the steering wheel while the user is driving the vehicle in a manner that simulates the counter-force the wheels would otherwise impart to the steering wheel via a traditional mechanical linkage assembly.”  This would be a counterforce to a user’s force.  It is not stated how strong that force needs to be.  The source of the force is not stated in the claims, simply that there is one.
	Additionally, in light of further consideration and consultation during the process of reviewing the appeal brief a number of additional rejections have been made under U.S.C. 112(a) and 112(b).  They are included below.

	

Claim Objections
Claim 20 objected to because of the following informalities:  
Line 4, the phrase “is stop” is grammatically incorrect.  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “steering interface manipulation device” in claims 2, 8, 13-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-12 and 18-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112(pre-AIA ), first paragraph, as failing to comply with the written description requirement or being dependent upon claims that fail to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the  inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 1, [0040-0041] failed to provide clear, concise and exact terms how the steering system could concurrently accept and interpret driver steering commands.  In normal control art, the step of interpreting a command would need to occur subsequent to a command input step, not concurrently.  The specification failed to provide clear support for the claimed feature.
	Claims 3, 5, 8-10, and 23-24, [0018], [0028], [0033] failed to provide clear, concise and exact terms how the steering system could blend autonomous steering commands and driver steering commands.  The specification and claims provide the desired end result (a blended command that represents aspects of the autonomous system and driver intent) without describing what the internal process looks like.  An actual embodiment of how the blending works, in what ways it blends, whether it is utilizing gains, percentage values, or combining signals in certain ways is not provided.  The process of blending is essentially a black box, in which one or two variables are fed in, and an a end result comes out.  The description of blending the commands describes an end result without providing an actual embodiment.
Claims 8, 21, and 23, [0036] failed to provide clear, concise and exact terms how the steering system could ramp out of commands.  It should be noted that a command is not something that can be ramped out of, although an output from a command could potentially be ramped into or out of.  A command could be gradually changed, which might produce a similar outcome, but the language does not denote that.  The specification and claims provide the desired end result (a gradual change of outputs from the system) without describing what the internal process looks like.  An actual embodiment of what the ramping process looks like, how it works, how any damping values work, or how the process of gradually lowering commands works is not described.  It should also be noted that even the process of ramping into or out of control methods or outputs, while more correct than ramping into or out of commands, still is not described in clear and concise manners, and also describes an end result without providing an actual embodiment. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The claimed phrase “… when the driver is allowed to intervene in the driving of the vehicle…the autonomous steering system applying a counteractive force to a force applied by the driver …” appears to be contradictory in functionality.  In autonomous mode without driver assistance, the vehicle does not allow a driver to intervene.  It may however allow the driver to cooperate instead.  When the vehicle applies a counteractive force to the driver’s input force to the steering wheel, it denotes that the driver is not allowed to intervene ([0027]).  Paragraph [0025] teaches a simulated force feedback is being provided by the vehicle when the driver is allowed to cooperate with the vehicle.  The claimed scope for the claim cannot be ascertained based on the language of the claim and per support from the specification.
 The claim also cites that the steering system is constructed and arranged to “concurrently” accept and interpret driver steering commands.  It is not pointed out or distinctly claimed how this is done.  The scope of “concurrently accept and interpret driver steering commands” cannot be ascertained according to the support from the specification ([0040-0041]) and per explanation from the 112(a) rejection above.
The claim cites “steering commands comprising a steering interface.”  The term “Steering interface” is indefinite because it contains two different and contradictory meanings as claimed.  Line 4 of the claim indicated that the steering interface is an algorithm or software because it is a part of steering commands.  However, on line 10, the steering interface denoted physical structure directed to a steering wheel because of the applied force being placed thereon.  It is not described how a steering command can comprise a steering interface.  
Claim 3-5, 8-10, and 23-24 describe a “blending” of the autonomous steering command with a driver steering command to produce a net steering command.  The scope of the “blending” of the commands cannot be ascertained. This blending process is not described in a distinct fashion that points out the invention.  There is no description of how this blending occurs, or what it might look like.  All that is known is that the end result is a net command produced by the two.  It might be implied that the command is one somewhere between the two commands, but this is not directly stated.  As far as the claims state, the command could be somewhere between the two commands (a compromise) or a more extreme version of the two commands (both commands suggest turning right, so a combination of them both would be a further right turn).  Even assuming that the commands are a percentage of each adding up to 100, which is not described in the claims, the particular combination is not known.  Even if it is stated that it is left up to a “Driver steering authority level” there is no indication when the commands are 40% user, 60% autonomous vehicle, or other blends.  Without any description of the blending process, or what that looks like, the claims cannot be considered to be describing the applicant’s invention in a distinct manner.
Claims 8, 21, and 23 recite “ramping out” of an autonomous steering command.  The scope of this “ramping” cannot be ascertained.  Concept of ramping out of a command does not appear to make logical sense, and is not described in a manner that points out and distinctly describes the applicant’s invention.  A “command” is not something that can ramped out of.  An output of a command is something that can be ramped out of (a 30 degree angle could slowly be brought down to 20, then 10, then 0), but a command cannot.  Additionally, a command can be changed to a command of lower intensity, but even that would not be considered “ramping out of a command.”  This limitation is not described in a manner that points out and distinctly claims the applicant’s invention.  
Claim 13 cites that “the specific amount of force applied by the manipulation device is counteractive to a force applied by the driver to the steering interface.”  It should be noted that the force itself is not counteractive, but the amount is counteractive.  Because the amount cannot be counteractive (amount describes how large something is, which is not directional), this is not distinctly claimed.  If it is desired that the force itself be counteractive, that might be more clear.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	Claim 29 cites “wherein driver intent comprises determining if the driver is attempting to cooperate or intervene in steering the vehicle”.  This could be interpreted as either trying to determine between two options (cooperating or intervening) or whether or not either of these two things are occurring at all.  The examiner has interpreted in the broadest reasonable manner, which is that the product attempts to determine if the driver is trying to do either one of those things, and not choosing exclusively from those options.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable in light of McGill et al (US Pub 2018/0194349 A1), hereafter known as McGill.

For Claim 24, McGill teaches A product comprising: an autonomous steering system comprising a steering interface, the autonomous steering system being constructed and arranged to blend an autonomous steering command and a driver steering command to produce a net steering command, ([0004], [0024], [0027], Figure 6) 
wherein the blending of the autonomous steering command and the driver steering command comprises weighting the driver steering command based at least upon a driver deviation level before combining the driver steering command with the autonomous steering command, ([0004], [0024-0025], Figure 6.  McGill determines the level of deviation based off of many factors, one of which can be user skill, or likelihood that a driver input will cause a collision.  According to the applicant’s specification in [0019], the authority level can be impacted by the determination that a maneuver is a catastrophic error.  As such, authority level does not just apply to an authority status of a specific driver, but the authority level of an action by that driver that the system considers dangerous.  McGill meets this interpretation.) 
wherein the autonomous steering commands are produced by the autonomous system itself, and wherein when the driver deviation level has passed the Page 8 of 13threshold level, the autonomous system stops producing the autonomous steering commands.  (Figure 6.  At a low level of deviation score, 610, all of the driving is done by the driver.  The specifics of the command generation are described in [0079])
McGill does not teach the use of a driver steering authority level or
Wherein when the driver authority level has exceeded the threshold level, the autonomous system stops producing the autonomous steering commands.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of McGill the use of a driver steering authority level or
Wherein when the driver authority level has exceeded the threshold level, the autonomous system stops producing the autonomous steering commands.
It would be obvious to one of ordinary skill in the art prior to the effective filing date because McGill clearly establishes the concept of interpreting commands and input from a user, comparing them to a command issued by the autonomous vehicle, and determining how best to blend those commands together.  The driver steering authority level seems to serve only as a value that represents to what degree the user’s commands are blended with the autonomous vehicle.  McGill’s “deviation level” also serves as a value that both represents how much the user is deviating from the autonomous command, and to what degree the user’s commands are blended with the autonomous commands.  McGill links the two concepts together because, in the particular application, the user is given greater control when the user commands are similar to the autonomous commands.  It would be obvious to separate the concept of a deviation level from a driver authority level, however, because there are other applications that the product could be applied to.  For example, McGill’s application assumes that a sudden and strong force on the steering wheel should not be blended with the autonomous commands strongly. The user could be making a mistake, in no condition to drive, or not knowledgeable.  However, in a situation where the driver is unlikely to make a mistake, in a condition to drive, and knowledgeable, a different application of the product would be to blend the user commands more strongly when a sudden and strong force is put onto the wheel, because that user is more likely to be making good decisions than the autonomous vehicle.  In light of this, it would be obvious to have the autonomous commands stop being produced when the driver authority level has exceeded a threshold level.  Additionally, and regardless of any arguments regarding whether this prior stated application of McGill’s product is obvious or not, McGill effectively teaches a “driver authority level” in the deviation level.  It is inverse (low deviation score results in the equivalent of a high driver authority level), but it would be obvious in light of McGill’s deviation score passing a threshold resulting a stopping of the autonomous system producing commands that the same occur when a driver authority level exceeds a threshold level.  The reason for this is that a “driver authority level” is an arbitrary value that is used to determine to what degree commands should be blended.  It would be obvious to have a separate driver authority level that is roughly inverse and opposite of the deviation score because it could help represent how much the user’s commands are being blended with the autonomous vehicle’s commands. 


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over McGill in light of Farhat et al (US Pub 2019/0054950 A1), hereafter known as Farhat.

For Claim 23, McGill teaches A product comprising: an autonomous steering system comprising a steering interface, the autonomous steering system being constructed and arranged to blend an autonomous steering command and a driver steering command to produce a net steering command, ([0004], [0024], [0027], Figure 6) 
McGill does not teach wherein the autonomous steering system is constructed and arranged to stop or ramp out of the autonomous steering command when a force applied to the steering interface by a driver exceeds a threshold, or when a monitored vehicle yaw rate threshold or a steering interface manipulation rate threshold is exceeded.  
Farhat, however does teach wherein the autonomous steering system is constructed and arranged to stop or ramp out of the autonomous steering command when a force applied to the steering interface by a driver exceeds a threshold, or when a monitored vehicle yaw rate threshold or a steering interface manipulation rate threshold is exceeded.  ([0023], [0035-0037], Table 1)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine McGill’s vehicle control method with Farhat’s use of canceling the predetermined route control if a force/torque upon the steering wheel exceeds a threshold, because an intentional deviation from that path is likely to be forceful, so by only processing forceful actions as intentional, the vehicle can be returned to the driver’s control, but unintentional deviations can be ignored.  If the user is a trustworthy driver, and they are expected to provide good driving advice, it would be expected to be useful to allow them to intervene by applying a high force to the steering wheel in an attempt to intervene in driving, and it would be useful to allow that driver to intervene.

Claims 1, 3, 4, 7, 18 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over McGill in light of Farhat, in light of Rawlings et al (US Pub 2019/0283796 A1), hereafter known as Rawlings, in light of Giersiefer et al (US Pub 2018/0319424 A1).

For Claim 1, McGill teaches A product comprising:
an autonomous steering system constructed and arranged to concurrently accept and 
interpret driver steering commands and steering commands comprising a steering interface, ([0004], [0027], Figure 6)
McGill does not teach wherein the autonomous steering system is constructed and arranged to operate a vehicle without driver assistance, and to monitor driver input to the steering interface and infer driver intent, and to allow or disallow the driver to intervene in the driving of the vehicle based at least on the inferred driver intent; and
when the driver is allowed to intervene in the driving of the vehicle the autonomous steering system applying a counteractive force to a force applied by the driver to the driving interface and 
wherein the autonomous steering system also applies a force to the steering interface to drive the vehicle along a predetermined path.  
Farhat, however, does teach wherein the autonomous steering system is constructed and arranged to operate a vehicle without driver assistance, and to monitor driver input to the steering interface and infer driver intent, and to allow or disallow the driver to intervene in the driving of the vehicle based at least on the inferred driver intent; and ([0007-0008], [0022-0023], [0051].  The system has autonomous steering and the ability to interpret driving commands and apply them)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine McGill’s vehicle control method with Farhat’s method of determining driver intent to see if the driver should be allowed to intervene because if a driver is making intentional decisions to intervene, there may be a good reason for changes to the steering, and if the driver is not intending to interfere, it would be more dangerous than not to change the steering.  If the user is a trustworthy driver, and they are expected to provide good driving advice, it would be expected to be useful to allow them to intervene by applying a high force to the steering wheel in an attempt to intervene in driving, and it would be useful to allow that driver to intervene.
Rawlings, however, does teach when the driver is allowed to intervene in the driving of the vehicle the autonomous steering system applying a counteractive force to a force applied by the driver to the driving interface ([0019-0021]  Paragraph 21 particularly cites that while the driver is driving, a counteractive force can be applied to the steering wheel that simulates the counteractive force in of the wheels )
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine McGill’s vehicle control system with Rawling’s use of a counteractive force to the user’s turning input because resisting forces to inputs to a steering wheel (especially when deviating from a turn angle 0) allow the user to get a better idea of where the wheels of the vehicle are turn, have a tendency to keep the vehicle going straight, and are known and common in motor vehicles.  For driver input that specifically leads away from a planned trajectory, the resisting force would assist in removing accidental inputs from the user, so that if a deviation from the autonomous driving is to occur, it is more likely to be intentional.
However, Giersiefer teaches wherein the autonomous steering system also applies a force to the steering interface to drive the vehicle along a predetermined path.  ([0015])
Therefore it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine McGill’s vehicle control method with Giersiefer’s method of having the autonomous system apply a steering torque so that the vehicle stays upon a predetermined path because if the autonomous system has a path it would like to steer the vehicle on, it would need to steer the vehicle in order to stay on that path.  There are a few ways the vehicle could impart a force to keep the wheels moving in the right direction, and a force upon the steering interface would both control the wheels, and allow the vehicle to input commands at the same interface as the driver, which would help the driver understand autonomous commands.



For Claim 3, modified McGill teaches The product of claim 1 wherein the interpreting of driver steering commands and autonomous steering commands comprises blending the Page 2 of 13autonomous steering command and the driver steering command to produce a net steering command.  ([0004], [0024], Figure 6)


For Claim 4, modified McGill teaches The product of claim 3 wherein the blending of the autonomous steering command and the driver steering command comprises weighting the driver steering command based at least upon a driver deviation level before combining the driver steering command with the autonomous steering command.  ([0004], [0024-0025], Figure 6.  McGill determines the level of deviation based off of many factors, one of which can be user skill, or likelihood that a driver input will cause a collision.  According to the applicant’s specification in [0019], the authority level can be impacted by the determination that a maneuver is a catastrophic error.  As such, authority level does not just apply to an authority status of a specific driver, but the authority level of an action by that driver that the system considers dangerous.  McGill meets this interpretation.)
McGill does not teach the use of a driver steering authority level or
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of McGill the use of a driver steering authority level 
It would be obvious to one of ordinary skill in the art prior to the effective filing date because McGill clearly establishes the concept of interpreting commands and input from a user, comparing them to a command issued by the autonomous vehicle, and determining how best to blend those commands together.  The driver steering authority level seems to serve only as a value that represents to what degree the user’s commands are blended with the autonomous vehicle.  McGill’s “deviation level” also serves as a value that both represents how much the user is deviating from the autonomous command, and to what degree the user’s commands are blended with the autonomous commands.  McGill links the two concepts together because, in the particular application, the user is given greater control when the user commands are similar to the autonomous commands.  It would be obvious to separate the concept of a deviation level from a driver authority level, however, because there are other applications that the product could be applied to.  For example, McGill’s application assumes that a sudden and strong force on the steering wheel should not be blended with the autonomous commands strongly. The user could be making a mistake, in no condition to drive, or not knowledgeable.  However, in a situation where the driver is unlikely to make a mistake, in a condition to drive, and knowledgeable, a different application of the product would be to blend the user commands more strongly when a sudden and strong force is put onto the wheel, because that user is more likely to be making good decisions than the autonomous vehicle.  In light of this, it would be obvious to have the autonomous commands stop being produced when the driver authority level has exceeded a threshold level.  Additionally, and regardless of any arguments regarding whether this prior stated application of McGill’s product is obvious or not, McGill effectively teaches a “driver authority level” in the deviation level.  It is inverse (low deviation score results in the equivalent of a high driver authority level), but it would be obvious in light of McGill’s deviation score passing a threshold resulting a stopping of the autonomous system producing commands that the same occur when a driver authority level exceeds a threshold level.  The reason for this is that a “driver authority level” is an arbitrary value that is used to determine to what degree commands should be blended.  It would be obvious to have a separate driver authority level that is roughly inverse and opposite of the deviation score because it could help represent how much the user’s commands are being blended with the autonomous vehicle’s commands. 


For Claim 7, modified McGill teaches The product of claim 4 wherein the autonomous steering commands are produced by the autonomous system itself, and wherein when the driver deviation level has passed the threshold level, the autonomous system stops producing the autonomous steering commands.  (Figure 6.  At a low level of deviation score, 610, all of the driving is done by the driver.  The specifics of the command generation are described in [0079])
McGill does not teach the use of a driver steering authority level or
Wherein when the driver authority level has exceeded the threshold level, the autonomous system stops producing the autonomous steering commands.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of McGill the use of a driver steering authority level or
Wherein when the driver authority level has exceeded the threshold level, the autonomous system stops producing the autonomous steering commands.
It would be obvious to one of ordinary skill in the art prior to the effective filing date because McGill clearly establishes the concept of interpreting commands and input from a user, comparing them to a command issued by the autonomous vehicle, and determining how best to blend those commands together.  The driver steering authority level seems to serve only as a value that represents to what degree the user’s commands are blended with the autonomous vehicle.  McGill’s “deviation level” also serves as a value that both represents how much the user is deviating from the autonomous command, and to what degree the user’s commands are blended with the autonomous commands.  McGill links the two concepts together because, in the particular application, the user is given greater control when the user commands are similar to the autonomous commands.  It would be obvious to separate the concept of a deviation level from a driver authority level, however, because there are other applications that the product could be applied to.  For example, McGill’s application assumes that a sudden and strong force on the steering wheel should not be blended with the autonomous commands strongly. The user could be making a mistake, in no condition to drive, or not knowledgeable.  However, in a situation where the driver is unlikely to make a mistake, in a condition to drive, and knowledgeable, a different application of the product would be to blend the user commands more strongly when a sudden and strong force is put onto the wheel, because that user is more likely to be making good decisions than the autonomous vehicle.  In light of this, it would be obvious to have the autonomous commands stop being produced when the driver authority level has exceeded a threshold level.  Additionally, and regardless of any arguments regarding whether this prior stated application of McGill’s product is obvious or not, McGill effectively teaches a “driver authority level” in the deviation level.  It is inverse (low deviation score results in the equivalent of a high driver authority level), but it would be obvious in light of McGill’s deviation score passing a threshold resulting a stopping of the autonomous system producing commands that the same occur when a driver authority level exceeds a threshold level.  The reason for this is that a “driver authority level” is an arbitrary value that is used to determine to what degree commands should be blended.  It would be obvious to have a separate driver authority level that is roughly inverse and opposite of the deviation score because it could help represent how much the user’s commands are being blended with the autonomous vehicle’s commands. 



For Claim 18, modified McGill teaches A product as set forth in claim 1 
McGill does not teach wherein the counteractive force is proportional to the force applied by the driver.  
Rawlings, however, does teach wherein the counteractive force is proportional to the force applied by the driver. ([0019-0021], [0029]  The returning force can simulate the force the front wheels would have on the assembly.  Because the intensity of the front wheel force would be proportional to the input force, this meets the claim limitations.  Paragraph 19 particularly cites “For example, a small amount of current may be provided to the motor, which maintains the steering wheel at a particular position, and, if a user attempts to rotate the steering wheel, a larger current is provided to the motor that creates a counter torque (e.g. resistance), against the user’s force, to maintain the steering wheel in the same position.”  Rawlings sites that in response to a force applied by a driver that the device can apply a force to keep the steering wheel in the same position.  Because Force = Mass x Acceleration, if the wheel stays in the same position, the acceleration must be zero.  If the acceleration is zero, the total force must be zero.  If the total force is zero, then the counter force specifically counteracts the user force.  )
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine McGill’s vehicle control method with Rawlings’ use of having proportional counteractive forces because it would better convey the sense of the resisting force the wheels would have upon the steering mechanism.

For Claim 29, modified McGill teaches The product as set forth in claim 1 
Modified McGill does not teach wherein driver intent comprises determining if the driver is attempting to cooperate or intervene in steering the vehicle. Page 9 of 13  
Farhat, however, does teach wherein driver intent comprises determining if the driver is attempting to cooperate or intervene in steering the vehicle. Page 9 of 13  ([0023-0024])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine McGill’s vehicle control system with Farhat’s method  of determining driver intent as whether the driver would like to fully operate steering or assume control for a little while because depending on how much the user is trying to intervene (if at all) would determine an optimal reaction from the device.  A user attempting to take full control should be given full control, whereas a driver not attempting to take full control might find it stressful to suddenly be given full control.  If the user is a trustworthy driver, and they are expected to provide good driving advice, it would be expected to be useful to determine if they are attempting to intervene or cooperate, as their controls and commands could be safer and more effective than the autonomous vehicle’s commands.  If it was determined that they were attempting to intervene, it would be useful to give them control.  If it was determined they were not attempting to intervene or cooperate, it would be valuable not to force control upon them.

Claims 8, 9, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over McGill in light of Farhat in light of Hales et al (US Pub 2010/0100283 A1), hereafter known as Hales.

For Claim 8, McGill teaches A method comprising: 
providing an autonomous steering system comprising a steering interface, ([0004])
providing an autonomous steering command; ([0004])
providing a driver steering command; ([0004])
blending the autonomous steering command with the driver steering command to produce a net steering command; and, ([0004], Figure 6)
McGill does not teach providing a steering interface manipulation device;
inducing the steering interface manipulation device to manipulate the steering interface in light of the net steering command, and 
adjusting the autonomous steering command comprising stopping or ramping out of the autonomous steering command when a monitored vehicle yaw rate threshold or steering interface manipulation rate threshold is exceeded.  
Hales, however, does teach providing a steering interface manipulation device. 
And inducing the steering interface manipulation device to manipulate the steering interface in light of the net steering command.  ([0013], Figs. 1 and 2.  Hales manipulates a steering motor that works upon a steering shaft.  It manipulates the driver steering interface, and is a steering interface manipulation device.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine McGill’s steering device with Hale’s teaching of having a motor that manipulates the steering wheel because this would give the driver accurate feedback on what steering operations are being performed upon the front wheels of the vehicle.
Farhat, however, does teach adjusting the autonomous steering command comprising stopping or ramping out of the autonomous steering command when a monitored vehicle yaw rate threshold or steering interface manipulation rate threshold is exceeded.  ([0023])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine McGill’s vehicle control method with Farhat’s method canceling autonomous steering when the driver inputs a torque over a threshold because a driver forcefully steering on the wheel could be an indicator that they do not want to follow the autonomous controls, and if the driver does not want the vehicle autonomously driven, then control should be given to the driver.  If the user is a trustworthy driver, and they are expected to provide good driving advice, it would be expected to be useful to allow them to intervene by applying a high force to the steering wheel in an attempt to intervene in driving, and it would be useful to allow that driver to intervene.

For Claim 9, modified McGill teaches The method of claim 8 wherein the blending of the autonomous steering command with the driver steering command to produce a net steering command comprises weighting the driver steering command based at least upon a driver steering deviation level before combining the driver steering command with the autonomous steering command.  ([0004], [0024-0025], Figure 6.  McGill determines the level of deviation based off of many factors, one of which can be user skill, or likelihood that a driver input will cause a collision.  According to the applicant’s specification in [0019], the authority level can be impacted by the determination that a maneuver is a catastrophic error.  As such, authority level does not just apply to an authoritative status of a specific driver, but the authority level of an action by that driver that the system considers dangerous.  McGill meets this interpretation.)
McGill does not teach the use of a driver steering authority level 
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of McGill the use of a driver steering authority level or
It would be obvious to one of ordinary skill in the art prior to the effective filing date because McGill clearly establishes the concept of interpreting commands and input from a user, comparing them to a command issued by the autonomous vehicle, and determining how best to blend those commands together.  The driver steering authority level seems to serve only as a value that represents to what degree the user’s commands are blended with the autonomous vehicle.  McGill’s “deviation level” also serves as a value that both represents how much the user is deviating from the autonomous command, and to what degree the user’s commands are blended with the autonomous commands.  McGill links the two concepts together because, in the particular application, the user is given greater control when the user commands are similar to the autonomous commands.  It would be obvious to separate the concept of a deviation level from a driver authority level, however, because there are other applications that the product could be applied to.  For example, McGill’s application assumes that a sudden and strong force on the steering wheel should not be blended with the autonomous commands strongly. The user could be making a mistake, in no condition to drive, or not knowledgeable.  However, in a situation where the driver is unlikely to make a mistake, in a condition to drive, and knowledgeable, a different application of the product would be to blend the user commands more strongly when a sudden and strong force is put onto the wheel, because that user is more likely to be making good decisions than the autonomous vehicle.  In light of this, it would be obvious to have the autonomous commands stop being produced when the driver authority level has exceeded a threshold level.  Additionally, and regardless of any arguments regarding whether this prior stated application of McGill’s product is obvious or not, McGill effectively teaches a “driver authority level” in the deviation level.  It is inverse (low deviation score results in the equivalent of a high driver authority level), but it would be obvious in light of McGill’s deviation score passing a threshold resulting a stopping of the autonomous system producing commands that the same occur when a driver authority level exceeds a threshold level.  The reason for this is that a “driver authority level” is an arbitrary value that is used to determine to what degree commands should be blended.  It would be obvious to have a separate driver authority level that is roughly inverse and opposite of the deviation score because it could help represent how much the user’s commands are being blended with the autonomous vehicle’s commands. 


For Claim 21, modified McGill teaches The method of claim 8 
McGill doesn’t teach adjusting the autonomous steering command comprises ramping out of the autonomous steering command when a monitored vehicle yaw rate threshold or steering interface manipulation rate threshold is exceeded.  
Farhat, however, does teach adjusting the autonomous steering command comprises stopping the autonomous steering command when a monitored vehicle yaw rate threshold or steering interface manipulation rate threshold is exceeded.   ([0023], [0035-0037], Table 1)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine McGill’s vehicle control method with Farhat’s use of canceling the predetermined route control if a force/torque upon the steering wheel exceeds a threshold, because an intentional deviation from that path is likely to be forceful, so by only processing forceful actions as intentional, the vehicle can be returned to the driver’s control, but unintentional deviations can be ignored.  If the user is a trustworthy driver, and they are expected to provide good driving advice, it would be expected to be useful to allow them to intervene by applying a high force to the steering wheel in an attempt to intervene in driving, and it would be useful to allow that driver to intervene.
Hales, however, teaches ramping into out of motor torques for good steering feel and preventing discontinuities in performance. ([0033])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine McGill and Farhat’s vehicle control method with Hales’ use of gradually ramping into or out of motor torques because it would make the experience less jarring for the driver when switching between autonomous and manual driving modes, and would provide a better steering feel and prevent discontinuities in performance.

For Claim 22, modified McGill teaches The method of claim 8 
Modified McGill does not teach adjusting the autonomous steering command comprises stopping the autonomous steering command when a monitored vehicle yaw rate threshold or a steering interface manipulation rate threshold is exceeded.  
Farhat, however, does teach adjusting the autonomous steering command comprises stopping the autonomous steering command when a monitored vehicle yaw rate threshold or a steering interface manipulation rate threshold is exceeded.  ([0023], [0035-0037], Table 1)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine McGill’s vehicle control method with Farhat’s use of canceling the predetermined route control if a force/torque upon the steering wheel exceeds a threshold, because an intentional deviation from that path is likely to be forceful, so by only processing forceful actions as intentional, the vehicle can be returned to the driver’s control, but unintentional deviations can be ignored.  If the user is a trustworthy driver, and they are expected to provide good driving advice, it would be expected to be useful to allow them to intervene by applying a high force to the steering wheel in an attempt to intervene in driving, and it would be useful to allow that driver to intervene.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over McGill in light of Farhat in light of Rawlings in light of Giersiefer in light of Hales.

For Claim 2, modified McGill teaches The product of claim 1 wherein the product is further configured to induce a manipulation of steering via a steering manipulation device as a result of the concurrent accepting and interpreting of driver steering commands and autonomous steering commands.  ([0004], [0027] Figure 6)
McGill does not teach a manipulation of a driver steering interface or a steering interface manipulation device.
Hales, however, does teach a manipulation of a driver steering interface or a steering interface manipulation device. ([0013], Figs. 1 and 2.  Hales manipulates a steering motor that works upon a steering shaft.  It manipulates the driver steering interface, and is a steering interface manipulation device.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine McGill’s steering device with Hale’s teaching of having a motor that manipulates the steering wheel because this would give the driver accurate feedback on what steering operations are being performed upon the front wheels of the vehicle.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over McGill in light of Farhat in light of Rawlings in light of Giersiefer in light of Stenneth et al (US Pub 2019/0051172 A1), hereafter known as Stenneth.

For Claim 5, McGill teaches The product of claim 3 
McGill does not teach wherein the blending of the autonomous steering command with the driver steering command to produce a net steering command further comprises weighting the autonomous steering command based at least upon an autonomous steering authority level before combining the driver steering command with the autonomous steering command.  
Stenneth, however, does teach wherein the blending of the autonomous steering command with the driver steering command to produce a net steering command further comprises weighting the autonomous steering command based at least upon an autonomous steering authority level before combining the driver steering command with the autonomous steering command.  ([0003], [0078-0079], Stenneth calculates a confidence level for the autonomous functions based on the driving conditions.  Stenneth shows many levels of autonomous driving, some of which involve blending commands, some of which involve fully manual or fully autonomous driving.  In a case where the road is slippery up ahead and the vehicle will be unable to utilize autonomous driving, the device alerts the driver and switches to manual, thus lower the autonomous steering authority level to zero.)
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine McGill’s vehicle control method with Stenneth’s method of having the autonomous steering have an authority or competency level because, if a vehicle is presented with a situation where the autonomous steering will be unable to function, or is lessoned in function, it would be obvious to consider increasing manual participation in producing steering inputs, as it is possible that at this point, manual steering would be safer than automatic driving, even if automatic driving was calculated to be safer at an earlier point.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over McGill in light of Farhat in light of Rawlings in light of Giersiefer in light of Stenneth.

For Claim 10, modified McGill teaches The method of claim 9 
Modified McGill does not teach wherein the blending of the autonomous steering command with the driver steering command to produce a net steering command further comprises weighting the autonomous steering command based at least upon an autonomous steering authority level before combining the driver steering command with the autonomous steering command.  
Stenneth, however, does teach wherein the blending of the autonomous steering command with the driver steering command to produce a net steering command further comprises weighting the autonomous steering command based at least upon an autonomous steering authority level before combining the driver steering command with the autonomous steering command.   ([0003], [0078-0079], Stenneth calculates a confidence level for the autonomous functions based on the driving conditions.  Stenneth shows many levels of autonomous driving, some of which involve blending commands, some of which involve fully manual or fully autonomous driving.  In a case where the road is slippery up ahead and the vehicle will be unable to utilize autonomous driving, the device alerts the driver and switches to manual, thus lower the autonomous steering authority level to zero.)
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine McGill’s vehicle control method with Stenneth’s method of having the autonomous steering have an authority or competency level because, if a vehicle is presented with a situation where the autonomous steering will be unable to function, or is lessoned in function, it would be obvious to consider increasing manual participation in producing steering inputs, as it is possible that at this point, manual steering would be safer than automatic driving, even if automatic driving was calculated to be safer at an earlier point.

For Claim 11, modified McGill teaches The method of claim 10 
Modified McGill does not teach wherein the autonomous steering authority level is determined by the autonomous steering system and is based at least upon contextual data that is sensed by or provided to the autonomous steering system.  
Stenneth, however, does teach wherein the autonomous steering authority level is determined by the autonomous steering system and is based at least upon contextual data that is sensed by or provided to the autonomous steering system.  ([0003-0004], [0078])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine McGill’s vehicle control system with Stenneth’s teaching of having contextual data effect the autonomous steering authority level because contextual data around the vehicle will give the system information regarding the vehicle’s environment, and if the environment is one in which the automatic steering is unlikely to be able to operate effectively, it becomes valuable to consider more manual steering inputs.

For Claim 12, modified McGill teaches The method of claim 11 
Modified McGill does not teach wherein the contextual data comprises road force data.
Stenneth, however, does teach wherein the contextual data comprises road force data. ([0003-0004], [0078].  The slipperiness of a road would qualify as road force data.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine McGill’s vehicle control system with Stenneth’s teaching of having contextual data include road force data because slipperiness or traction has a large impact upon steering, and if the autonomous steering systems do not adapt to a particular environment around the vehicle well, it would be important to adapt the steering commands around that.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over McGill in light of Farhat in light of Rawlings in light of Giersiefer in light of Oniwa et al (US Pub 2018/0157256 A1), hereafter known as Oniwa.

For Claim 6, McGill teaches The product of claim 4 wherein, 
And weighting the driver input command, ([0004], [0024], Figure 6)
And the driver deviation level passes a threshold level [(0004], [0024-0025], Figure 6.  At a certain level, there is no automatic steering.  This is definitely a threshold.)
And a certain threshold authority level indicating manual control [(0004], [0024-0025], Figure 6.  At a certain level, there is no automatic steering.)
McGill does not teach the steering interface is vibrated to indicate that the driver authority has reached the threshold level or
the use of a driver steering authority level or
Wherein when the driver authority level has exceeded the threshold level, the autonomous system stops producing the autonomous steering commands.

Oniwa, however, does teach the steering interface is vibrated to indicate that the driver has taken manual control.  ([0068] shows that a notification is given when manual control is assumed,  [0045] shows that the notification can be a vibration of a steering interface.)
Therefore, it would be obvious to one of ordinary skill in the art prior to combine McGill’s steering device with Oniwa’s teaching of having the steering wheel vibrate to indicate manual control has been assumed because when the vehicle is moving back and forth between automatic and manual steering, it is very important that the driver know how much authority or weight has been placed upon their inputs, and vibrating the steering wheel is a notification that is difficult to miss if the person has hands on the wheel, and may even make a noise that would alert the driver.  
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of McGill the use of a driver steering authority level or
Wherein when the driver authority level has exceeded the threshold level, the autonomous system stops producing the autonomous steering commands.
It would be obvious to one of ordinary skill in the art prior to the effective filing date because McGill clearly establishes the concept of interpreting commands and input from a user, comparing them to a command issued by the autonomous vehicle, and determining how best to blend those commands together.  The driver steering authority level seems to serve only as a value that represents to what degree the user’s commands are blended with the autonomous vehicle.  McGill’s “deviation level” also serves as a value that both represents how much the user is deviating from the autonomous command, and to what degree the user’s commands are blended with the autonomous commands.  McGill links the two concepts together because, in the particular application, the user is given greater control when the user commands are similar to the autonomous commands.  It would be obvious to separate the concept of a deviation level from a driver authority level, however, because there are other applications that the product could be applied to.  For example, McGill’s application assumes that a sudden and strong force on the steering wheel should not be blended with the autonomous commands strongly. The user could be making a mistake, in no condition to drive, or not knowledgeable.  However, in a situation where the driver is unlikely to make a mistake, in a condition to drive, and knowledgeable, a different application of the product would be to blend the user commands more strongly when a sudden and strong force is put onto the wheel, because that user is more likely to be making good decisions than the autonomous vehicle.  In light of this, it would be obvious to have the autonomous commands stop being produced when the driver authority level has exceeded a threshold level.  Additionally, and regardless of any arguments regarding whether this prior stated application of McGill’s product is obvious or not, McGill effectively teaches a “driver authority level” in the deviation level.  It is inverse (low deviation score results in the equivalent of a high driver authority level), but it would be obvious in light of McGill’s deviation score passing a threshold resulting a stopping of the autonomous system producing commands that the same occur when a driver authority level exceeds a threshold level.  The reason for this is that a “driver authority level” is an arbitrary value that is used to determine to what degree commands should be blended.  It would be obvious to have a separate driver authority level that is roughly inverse and opposite of the deviation score because it could help represent how much the user’s commands are being blended with the autonomous vehicle’s commands. 


Claims 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Letwin et al (US Pub 2018/0362070 A1), hereafter known as Letwin in light of Rawlings.

For Claim 13, Letwin teaches A method of providing steering feedback to a driver via a manipulatable steering interface in an autonomous vehicle during autonomous driving comprising: ([0018-0019].  While the purpose is not to provide steering feedback, because the vehicle is steered by manipulating the steering wheel, steering feedback is provided to the driver.)
providing a vehicle comprising an autonomous steering system comprising a manipulatable steering interface configured to be manipulatable by a driver as well as by a steering interface manipulation device, wherein the steering interface manipulation device is configured to manipulate the steering interface to a specified position with a specified amount of force; and, ([0018-0019], [0073] shows that the steering interface can be manipulated by a driver during manual driving)
using the autonomous steering system to provide steering feedback to the driver via a manipulation of the steering interface by the steering interface manipulation Page 5 of 13device, ([0018-0019].  While the purpose is not to provide steering feedback, because the vehicle is steered by manipulating the steering wheel, steering feedback is provided to the driver.)
Letwin does not teach wherein the specific amount of force applied by the manipulation device is counteractive to a force applied by the driver to the steering interface.  
Rawlings, however, does teach wherein the specific amount of force applied by the manipulation device is counteractive to a force applied by the driver to the steering interface.  ([0019], [0021].  Rawlings can apply feedback for the wheel positions through the steering wheel, and when the vehicle is fully autonomous, and the wheel is desired at a particular position, then a force counteractive the a user force can be used to keep the wheel in that position.  Paragraph 19 particularly cites “For example, a small amount of current may be provided to the motor, which maintains the steering wheel at a particular position, and, if a user attempts to rotate the steering wheel, a larger current is provided to the motor that creates a counter torque (e.g. resistance), against the user’s force, to maintain the steering wheel in the same position.”  Rawlings sites that in response to a force applied by a driver that the device can apply a force to keep the steering wheel in the same position.  Because Force = Mass x Acceleration, if the wheel stays in the same position, the acceleration must be zero.  If the acceleration is zero, the total force must be zero.  If the total force is zero, then the counter force specifically counteracts the user force.  )
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Letwin’s vehicle control method with Rawlings’ method of applying counteractive forces to the wheel to keep it in a position to apply counteractive forces to the wheel as it is steered over a variety of positions because if the autonomous control is very accurate and there is no reason to cancel it, then it would be best to let it continue to steer the vehicle and not let the driver interfere.  In a case where the vehicle is steered autonomously through the steering wheel, then it would be best to counteract any forces a user put on the steering wheel if you wanted to negate their input.

For Claim 15, modified Letwin teaches The method of claim 13 wherein the steering system is further configured to transition between a number of states of manipulation that determine how the steering interface manipulation device manipulates the steering interface, comprising: ([0032], [0036])
a first state in which the steering interface is primarily controlled via the steering interface manipulation device by causing the steering interface manipulation device to manipulate the steering interface to the specified position; and, ([0018-0019])
a second state in which the steering interface is primarily controlled via the steering interface manipulation device by causing the steering interface manipulation advice to apply a certain amount of force to the steering interface;  ([0036], it is stated that power assist steering can be provided which includes applying certain amounts of force to the steering interface)

For Claim 16, modified Letwin teaches The method of claim 15 wherein the first state is utilized only when autonomous steering system is operating in a fully autonomous mode, without the intervention or cooperation of a driver.  ([0019-0021], it is stated the vehicle can be in this mode while fully autonomous)

For Claim 17, modified Letwin teaches The method of claim 15 wherein the second state is utilized only when the vehicle is being steered autonomously, and the driver attempts to cooperate or intervene in steering the vehicle.  ([0036-0037])

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Letwin in light of Rawlings and in light of McGill.

For Claim 14, modified Letwin teaches The method of claim 13 wherein manipulation of the steering interface is performed by the steering interface manipulation device ([0018-0019], [0073] shows that the steering interface can be manipulated by a driver during manual driving in addition to a motor controlled by an autonomous system)
And that the vehicle is steered by manipulating a steering wheel ([0018-0019])
Letwin does not teach that attempts to steer the vehicle are made with an intensity or frequency related to the manner or amount of an attempt by the driver to deviate the vehicle from a predetermined vehicle path.  
McGill, however, does teach that attempts to steer the vehicle autonomously are made with an intensity or frequency related to the manner or amount of an attempt by the driver to deviate the vehicle from a predetermined vehicle path.  ([0023-0024])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Letwin’s vehicle control method with McGill’s use of overriding user inputs when deviating from a predetermined path to have the steering wheel overpower the driver and control the steering wheel when the user is attempting to deviate from the path because if the autonomous driving system is working correctly, then deviations from the predetermined path may be dangerous or not ideal, and overriding them would be ideal.  If the vehicle was steered by a motor attached to the steering wheel, then the obvious way to do that would be with increasing torques and forces upon the steering wheel so that the driver cannot interfere.

Claims 19-20 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over McGill in light of Letwin in light of Rawlings in light of Farhat in light of Giersiefer.

For Claim 19, modified McGill teaches A product as set forth in claim 1 wherein the attempt to override the user input increases or decreases in intensity as a function of the magnitude of deviation from the predetermined path.  ([0023-0024])
McGill does not teach controlling the vehicle via counteracting forces upon a steering wheel.
Letwin, however, does teach controlling a vehicle via counteracting forces upon a steering wheel. ([0018-0019])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine McGill’s vehicle control method and use of increasing autonomous input over driver input when the driver input increasingly attempts to deviate from a predetermined path with Letwin’s use of controlling a vehicle with counteracting forces upon a steering wheel because if the autonomous driving system is working correctly, then deviations from the predetermined path may be dangerous or not ideal, and overriding them would be ideal.  If the vehicle was steered by a motor attached to the steering wheel, then the obvious way to do that would be with increasing torques and forces upon the steering wheel so that the driver cannot interfere.

For Claim 20, modified McGill teaches A product as set forth in claim 19 
Modified McGill does not teach wherein the system sets a threshold for the autonomous steering system counteractive force to a force applied by the driver to the driving interface and the autonomous steering system also applies a force to the steering interface to drive the vehicle along a predetermined path is stop if the force applied by the driver to the steering interface exceeds a threshold.  
Farhat, however, does teach wherein the system sets a threshold for the autonomous steering system counteractive force to a force applied by the driver to the driving interface and the autonomous steering system also applies a force to the steering interface to drive the vehicle along a predetermined path is stop if the force applied by the driver to the steering interface exceeds a threshold.  ([0023], [0035-0037], Table 1)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine McGill’s vehicle control method with Farhat’s use of canceling the predetermined route control if a force/torque upon the steering wheel exceeds a threshold, because an intentional deviation from that path is likely to be forceful, so by only processing forceful actions as intentional, the vehicle can be returned to the driver’s control, but unintentional deviations can be ignored.  If the user is a trustworthy driver, and they are expected to provide good driving advice, it would be expected to be useful to allow them to intervene by applying a high force to the steering wheel in an attempt to intervene in driving, and it would be useful to allow that driver to intervene.

For Claim 26, modified McGill teaches The product of claim 1 wherein the attempt to override user input increases as a function of the magnitude of deviation from the predetermined path.  ([0023-0024])
McGill does not teach controlling the vehicle via counteracting forces upon a steering wheel.
Letwin, however, does teach controlling a vehicle via counteracting forces upon a steering wheel. ([0018-0019])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine McGill’s vehicle control method and use of increasing autonomous input over driver input when the driver input increasingly attempts to deviate from a predetermined path with Letwin’s use of controlling a vehicle with counteracting forces upon a steering wheel because if the autonomous driving system is working correctly, then deviations from the predetermined path may be dangerous or not ideal, and overriding them would be ideal.  If the vehicle was steered by a motor attached to the steering wheel, then the obvious way to do that would be with increasing torques and forces upon the steering wheel so that the driver cannot interfere.

For Claim 27, modified McGill teaches The product of claim 1 wherein the attempt to override user inputs is increased as a function of the magnitude of deviation from the predetermined path ([0023-0024])
McGill does not teach controlling the vehicle via counteracting forces upon a steering wheel.
Or attempts to override user input increase until the force applied to the steering interface by the driver exceeds a threshold, and thereafter control of driving the vehicle is relinquished to the driver.  
Letwin, however, does teach controlling a vehicle via counteracting forces upon a steering wheel. ([0018-0019])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine McGill’s vehicle control method and use of increasing autonomous input over driver input when the driver input increasingly attempts to deviate from a predetermined path with Letwin’s use of controlling a vehicle with counteracting forces upon a steering wheel because if the autonomous driving system is working correctly, then deviations from the predetermined path may be dangerous or not ideal, and overriding them would be ideal.  If the vehicle was steered by a motor attached to the steering wheel, then the obvious way to do that would be with increasing torques and forces upon the steering wheel so that the driver cannot interfere.
Farhat teaches the force applied to the steering interface by the driver exceeds a threshold, and thereafter control of driving the vehicle is relinquished to the driver.   ([0023], [0035-0037], Table 1)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine McGill’s vehicle control method with Farhat’s use of canceling the predetermined route control if a force/torque upon the steering wheel exceeds a threshold, because an intentional deviation from that path is likely to be forceful, so by only processing forceful actions as intentional, the vehicle can be returned to the driver’s control, but unintentional deviations can be ignored.  If the user is a trustworthy driver, and they are expected to provide good driving advice, it would be expected to be useful to allow them to intervene by applying a high force to the steering wheel in an attempt to intervene in driving, and it would be useful to allow that driver to intervene.
However, it would be obvious in light of the teachings of McGill, Letwin, and Farhat that when the concepts of increasing the attempt to override the user inputs as the inputs deviate from the path and the eventual overriding of the autonomous driving when a steering threshold is reached are both present at once, the former occurs until the latter occurs.  The rising of attempts to override the user’s commands via counteracting forces upon the wheel to keep the vehicle on a predetermined path can only happen before manual control is taken, as once manual control is taken, the vehicle will no longer be attempting to stay upon a predetermined path.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over McGill in light of Hales in light of Farhat in light of Oniwa.

For Claim 25, modified McGill teaches The method of claim 8 
Modified McGill does not teach the manipulation of the steering interface comprises vibrating the steering interface.  
Oniwa, however, does teach the manipulation of the steering interface comprises vibrating the steering interface.  ([0068] shows that a notification is given when manual control is assumed,  [0045] shows that the notification can be a vibration of a steering interface.)
Therefore, it would be obvious to one of ordinary skill in the art prior to combine McGill’s steering device with Oniwa’s teaching of having the steering wheel vibrate to indicate manual control has been assumed because when the vehicle is moving back and forth between automatic and manual steering, it is very important that the driver know how much authority or weight has been placed upon their inputs, and vibrating the steering wheel is a notification that is difficult to miss if the person has hands on the wheel, and may even make a noise that would alert the driver.  

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over McGill in light of Farhat in light of Rawlings in light of Giersiefer in light of Letwin in light of Oniwa.

For Claim 28, modified McGill teaches The product as set forth in claim 27 
Modified McGill does not teach wherein the autonomous steering system is constructed and arranged to notify the driver that the autonomous steering system will not return to controlling the vehicle after the driver releases the handwheel unless the autonomous steering is re-enabled.  
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Farhat and Oniwa that wherein the autonomous steering system is constructed and arranged to notify the driver that the autonomous steering system will not return to controlling the vehicle after the driver releases the handwheel unless the autonomous steering is re-enabled.  
It would be obvious to one of ordinary skill in the art prior to the effective filing date to combine this teaching with modified McGill because it is common and well known in the art to alert or notify the driver when a driving mode is changed.  Oniwa, for example, teaches alerting drivers that a manual mode has been changed to, and giving another notification some time later as a reminder. ([0090-0091], Fig. 5).  If there is only autonomous driving and manual driving, then a notification that manual driving is entered would be a notification that automatic steering will not be implemented until autonomous driving is re-enabled.  In a situation like Farhat where there are several manual modes ([0037-0039]), some of which allow an automatic return to autonomous driving and some which don’t, it would be obvious to notify the user which mode they are in.  Doing so would prevent a user from mistakenly thinking autonomous driving is enabled and relying upon autonomous commands that are not being input by the vehicle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yuet et al (US Pub 2008/0208416 A1) and Jones et al (US Pub 2015/0346724 A1) relate to user profiles for vehicles and possible authority or skill levels associated within.
Meyerhoffer et al (US Pub 9,481,393 B1) and Laur et al (US Pub 2016/0375900 A1) relates to alerts and notifications to the drivers.
Hoye et al (US Pub 2018/0032072 A1) relates to driver engagement.
Satzoda et al (US Pub 2019/0265712 A1) relates to incorporating driver input based upon intent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382.  The examiner can normally be reached on Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.J.G./Examiner, Art Unit 3664 
/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664